United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3426
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Thomas Finley,                          * Eastern District of Missouri.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: July 18, 2007
                                Filed: July 23, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Thomas Finley appeals the district court’s1 order denying his motion for review
of his 216-month prison sentence, imposed in 1998 following his murder-for-hire
convictions. See United States v. Finley, 175 F.3d 645, 646-47 (8th Cir. 1999).
Finley’s motion, which he characterized as an “appeal of an otherwise final sentence
pursuant to 18 U.S.C. § 3742(a)(1) & (2),” was actually a successive and untimely 28
U.S.C. § 2255 motion, filed without authorization. See United States v. Patton, 309
F.3d 1093, 1094 (8th Cir. 2002) (per curiam) (inmates may not bypass authorization

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
requirement in 28 U.S.C. § 2244 for successive § 2255 motions by purporting to
invoke some other procedure); United States v. Auman, 8 F.3d 1268, 1270-71 (8th
Cir. 1993) (noting § 3742 concerns basis for appellate review of district court’s
sentencing decisions; it does not grant jurisdiction to district court to review final
sentence). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-